Siebecker, J.
The appellants insist that the evidence does not support an award, for the reason that the alleged falling of the elevator was not the proximate cause of Les-perance’s death. The claim is made that it conclusively appears that his death was solely caused by the defective truss he wore at the time he was riding in the elevator, and hence his injury is not attributable to the fall of the elevator and it cannot be said to be the natural consequence thereof. This position of appellants is based on the ground that the statements of Dr. Gates of what Lesperance told him concerning the history of his ailment and the relation of the accident to his injury, and the admission of the employer in its report of the accident to the Industrial Commission, are not competent as evidence to sustain an award. The employer made and filed a report of the accident pursuant to' the Rules of Practice of the Industrial Commission (Rule 2), stating that the elevator operator lost control of the car and that it dropped to the bottom; that Lesperance was in the car and was injured. The contents of this report are competent and establish a prima facie case. First Nat. Bank v. Industrial Comm. 161 Wis. 526, 154 N. W. 847. The provision of sec. 2394 — 16, Stats., clearly contemplates that the Commission may cause the facts pertaining to- industrial accidents to be ascertained by them in this manner and may be considered by them on final hearing. The evidence of the at*380tending doctor is, in substance, that the deceased informed him, when he was called to his attendance within about an hour after the alleged accident, that the drop of the elevator hurt him, and that when he examined the injured intestine and the imperfect truss he concluded that the shock caused by the drop' of the elevator was the primary cause of the injury to the.intestine. This evidence is of such substantial character that a reasonable conclusion can be drawn therefrom that the injury was proximately caused by the accident. Such evidence was held to be proper proof on the subject in Wright v. Kerrigan, [1911] 2 Irish Rep. 301; First Nat. Bank v. Industrial Comm., supra. The objection that the employer’s report of the accident was not formally offered in evidence is not well taken. The employer was fully aware of the contents of this report. If any corrections thereof were deemed necessary they should have been brought to the attention of the commissioners upon the hearing. The proceedings before the Commission are not to be hampered by useless formalities nor technicalities. Anderson v. Miller S. I. Co. 169 Wis. -, 170 N. W. 275; Carroll’s Case, 225 Mass. 203, 114 N. E. 285; 1 Bul. Illinois Ind. Board, 178; Borgnis v. Falk Co. 147 Wis. 327, 133 N. W. 209.
The record clearly sustains the circuit court in holding that the award is sustained by the evidence.
By the Court. — The judgment is affirmed.
Owen, J., took no part.